DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 14 does not show the operating member, 60a as mentioned in Page 11, line 30.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, Para. 2 (Background Art): The sentence beginning with “Such a setter”, and the remaining sentences in the paragraph are unclear.  Applicant should revise the paragraph for clarity. 
Page 8, Para. 1 and 3, and Page 9, Para. 1: it is not clear which of the Figures include the elements described.  Applicant should include the Figure numbers for these paragraphs for clarity.  
Appropriate correction is required.

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 17-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claims 5-7, it appears the claims should depend from claim 2 instead of claim 1 since the claims recite “the housing members”.

Claim 5 recites the limitation "the housing members" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 6 recites the limitation "the at least two housing members" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Relative to claim 7, “under the effect of wedging is unclear” and needs revision.  

Regarding claims 17, 25-26, and 28, the phrase "in particular", and “like for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Relative to claim 17, does Applicant mean that the assembly includes 35-35 interlinked carriers?

Regarding claims 17-20, it is not clear as to whether the claims are independent claims are dependent claims.  It appears that Applicant intends for the claims to be independent claims, however the claims are written as dependent claims.  The claims are being interpreted as dependent claims.  Applicant needs to rewrite the claims into proper independent or dependent form.
Following is an example of claim 17 in proper independent form.  Does Applicant mean: 
“An assembly comprising 35-45 interlinked egg carriers for holding eggs in an egg handling system, each egg carrier comprising:
- an egg accommodation, 
- an egg clamping system to secure an egg in the egg accommodation space, wherein the egg clamping system is moveable between an egg securing position and an egg release position, 
- an operating system coupled with the egg clamping system to move the egg clamping system between the egg securing position and the egg release position, wherein the operating system comprises an operating member that is operable externally from the egg carrier.”?

Applicant should make similar amendments to claims 19, 20, and 24.

Regarding claim 19, Applicant should insert, “the” before “operating” in line 2.

Regarding claim 20, line 1, the phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant recites “like a tray, or an egg conveyor”.  Does Applicant intend to include the “tray” or “egg conveyor” in line 1.

Relative to claim 21, which element is arranged at opposite sides of the egg carrier?  Applicant should change, “members arranged” to “members, the second cam profile is arranged..”.  Also, in line 3, “an horizontal” should be “a horizontal”.

Relative to claim 24, line 9, “an horizontal” should be “a horizontal”.

Relative to claim 26, “tilting the egg carrier around a horizontal axis to face an opening of the egg accommodation downwards”, is unclear.  The egg carrier comprises the egg accommodation.  How can the egg carrier be tilted to face an opening of the egg accommodation downwards if the egg accommodation is included in the egg carrier?  Does Applicant mean “tilting the egg carrier around a horizontal axis so that an opening of the egg accommodation faces downwards”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15-16, and 20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliss (US Patent No. 4,487,321).  Relative to claims 1, 15-16, and 20, Bliss discloses: 
(claim 1) an egg carrier (92)(Fig. 22) for holding an egg in an egg handling system (“egg candling system”, 10)(Fig. 3)(Col. 11, lines 50-52), the egg carrier (92) comprises;
- an egg accommodation (see opening inside Ref. 95)(Fig. 23)
- an egg clamping system (95)(Fig. 23-24) to secure an egg in the egg accommodation space (space in between prongs, 95)(Fig. 24), the egg clamping system (95) is moveable between an egg securing position and an egg release position (Fig. 24-26)(Col. 11, lines 54-58),
- an operating system (100)(Fig. 23-24) coupled with the egg clamping system (95) to move the egg clamping system between the egg securing position and the egg release position (Col. 12, lines 9-20), the operating system (100) comprises an operating member (see bottom of Ref. 118) that is operable externally from the egg carrier (92)(Fig. 24);
(claim 15) the egg clamping system (95) comprises a number of egg clamping members (see multiple prongs, 95)(Col. 11, lines 53-65), and the operating system (100) is configured to move all of the number of egg clamping members in an even manner (Col. 12, lines 9-20);
(claim 16) a prestress system (see cams, 98, horizontal surface, 119) to prestress the egg clamping system (95) towards the egg securing position (Col. 13, lines 1-10);
(claim 20) an egg processing system (10) comprising an egg holder, like a tray, or an egg conveyor (103)(Col. 12, lines 40-45; Col. 11, lines 47-50), and an egg carrier (92) for in use conveying the egg carrier (92), as described above, in a conveying direction (Col. 11, lines 45-50), 
the egg conveyer (103) comprises a first cam profile (see latch pin, Ref. 107)(Fig. 24) for contacting the pair of spaced operating members (100) in order to operate the egg clamping system (95) between the egg securing position and the egg release position (Col. 12, lines 62-68; Col. 13, lines 1-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (US Patent No. 4,487,321).  Relative to claims 17-19, Bliss discloses all claim limitations mentioned above, including: a number of interlinked egg carriers (92)(Fig. 22-23) as described above (Col. 11, lines 45-50); the egg carriers (92) are interlinked through at least one of the externally operable operating members (100); and
a tray (264)(see sheet metal platform, 94), comprising a tray interior accommodating an assembly (see assembly of linked Ref. 22) as mentioned above, the operating members (100) are coupled or connectable for joint operation of interlinked egg carriers (92)(Fig. 22).
Bliss does not expressly disclose: the number of interlinked egg carriers is between 35 to 45.
Bliss teaches: the number of interlinked egg carriers is between 35 to 45 as an obvious matter of design choice, since the egg handling system is flexibly designed to accommodate as many egg carriers (92) as required in order to process large numbers of eggs efficiently (Col. 11, lines 37-50).  See MPEP §2144.04
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Bliss with the 35-45 interlinked egg carriers, as taught in Bliss as an obvious matter of design choice, in order to process large numbers of eggs efficiently depending on the needs of the system.

	
Claim(s) 24-26 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss in view of Cantineau (US PG. Pub. 2009/0053803).  Relative to claims 24-26, Bliss discloses: a method of conveying an egg holder (94)(Fig. 22-23) as described above, the method comprising one or more of the following steps; receiving an egg in the accommodation space (see space between prongs, 95)(Fig. 23); positioning the egg in a predetermined sampling position with respect to the egg carrier (92)(Fig. 22); and securing the egg in the accommodation space (Col. 12, lines 32-40), in the predetermined sampling position with respect to the egg carrier (92).
Bliss does not expressly disclose: tilting the egg carrier around a horizontal axis into a tilted position, maintaining the egg in the predetermined tilted during a settling time, prior to taking an allantoic fluid sample from the egg;
the settling time is at least 30 seconds, in particular between 2 and 15 minutes, like for example 10 minutes; or
in the tilted position the longitudinal axis of the egg makes an angle with the vertical of between 20° and 90°, like for example about 45°.
Cantineau teaches: tilting the egg carrier (178)(Fig. 7D-7E) around a horizontal axis into a tilted position (Para. 0124), maintaining the egg in the predetermined tilted during a settling time (see range of time to collect fluids; Para. 0122), prior to taking an allantoic fluid sample from the egg (Para. 0122; 0079; 0005);
the settling time is at least 30 seconds, in particular between 2 and 15 minutes, like for example 10 minutes (Para. 0122); and
in the tilted position the longitudinal axis of the egg makes an angle with the vertical of between 20° and 90°, like for example about 45° (Para. 0124, see angle between 0 to about 85 degrees).
Cantineau teaches tilting the egg carrier around a horizontal axis as mentioned above, for the purpose of harvesting biologics from eggs to produce large quantities of vaccines as fast as possible (Para. 0007).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Bliss with the tilting the egg carrier around a horizontal axis as taught in Cantineau for the purpose of harvesting biologics from eggs to produce large quantities of vaccines as fast as possible.

	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7, 21-23, and 28 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: 
at least two mutually movable coupled housing members extending around a central axis of the egg carrier and the egg accommodation;
one of the housing members comprises a bowl shaped portion opposite the opening;
a number of cooperating transmission members each coupled with one of the housing members;
the conveyer comprises a second cam profile for contacting the pair of operating members, the second cam profile is arranged at opposite sides of the egg carrier to tilt the egg carrier around a horizontal axis;
tilting the egg carrier around a horizontal axis so that the opening of the egg accommodation faces downwards, and releasing an egg clamping system to remove the egg out of the accommodation, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655